Title: From John Adams to John Quincy Adams, 23 April 1811
From: Adams, John
To: Adams, John Quincy



My dear Son
Head Quarters of The Lieutenant Governor in Boston April 23 1811

Your Mother and your Father have dined here with great Pleasure this day, and I have borrowed a Pen to write you one Line by a Vessel to Sail in a day or two, barely to Say we are all well. George and John are very well and very attentive to their Studies.
The Corporation for an Hospital have met to day, and all Parties very cordial and unanimous.
I can add no more, only that Mr Gerry and Mr Gray and their Families are well and happy
Our News from France and England afford us no great comfort and but little hope.
Let me introduce to you The Captain of the Vessel that carries this who is recommended to me as a very worthy Man.
My Love to Louisa and Kitty, to Mr Smith, Mr Everet and all others who know any thing of me, especially to Master Charles. Oh how We all long to grasp the dear Boy in our Arms. Your / Mother joins with your Father
J. A.